

116 HRES 320 IH: Commending the University of Virginia men’s basketball team for winning the 2019 National Collegiate Athletic Association Division I Men’s Basketball Championship.
U.S. House of Representatives
2019-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 320IN THE HOUSE OF REPRESENTATIVESApril 12, 2019Mr. Riggleman (for himself, Ms. Spanberger, Mr. Connolly, Ms. Wexton, Mr. Cline, Mr. McEachin, Mr. Griffith, Mr. Beyer, Mr. Wittman, and Mrs. Luria) submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONCommending the University of Virginia men’s basketball team for winning the 2019 National
			 Collegiate Athletic Association Division I Men’s Basketball Championship.
	
 Whereas, on Monday, April 8, 2019, the University of Virginia men's basketball team (referred to in this preamble as the Virginia Cavaliers) won the 2019 National Collegiate Athletic Association (referred to in this preamble as the NCAA) Division I Men’s Basketball Championship by defeating the Texas Tech Red Raiders by a score of 85–77 at U.S. Bank Stadium in Minneapolis, Minnesota;
 Whereas the Virginia Cavaliers made history by winning the first National Championship in men's basketball for the University of Virginia;
 Whereas the Virginia Cavaliers were regular season co-champions of the Atlantic Coast Conference (referred to in this preamble as the ACC), marking the fourth time the team has won this title in the past 6 seasons;
 Whereas the Virginia Cavaliers finished the 2018–2019 season with a record of 35–3 and as the top-ranked scoring defense in the country, holding opponents to just 55.5 points per game;
 Whereas Tony Bennett, the head coach of the Virginia Cavaliers, has, along with his staff, established a program built on The Five Pillars—Humility, Passion, Unity, Servanthood, and Thankfulness;
 Whereas Coach Bennett has, in his 10 seasons at the University of Virginia, been named National Coach of the Year 3 times, placing him second all-time behind legendary coach John Wooden;
 Whereas for the second consecutive season, Coach Bennett was named ACC Coach of the Year; Whereas De’Andre Hunter and Kyle Guy received All-ACC First Team honors for the 2018–2019 season;
 Whereas Ty Jerome received All-ACC Second Team honors for the 2018–2019 season; Whereas De’Andre Hunter was named ACC Defensive Player of the Year and was named to the ACC All-Defensive Team;
 Whereas to advance to the Final Four, true freshman Kihei Clark executed a precision half-court pass to teammate Mamadi Diakite, setting up his buzzer-beating tying basket;
 Whereas the pass from Clark to Diakite was termed the play of the century by teammate Ty Jerome; Whereas De’Andre Hunter finished the championship game with 27 points and 9 rebounds in 44 minutes;
 Whereas Kyle Guy finished the championship game with 24 points and a 53.3 field goal percentage in 45 minutes;
 Whereas De’Andre Hunter, Kyle Guy, and Ty Jerome—all part of the Virginia Cavaliers' 2016 recruiting class—scored 67 of Virginia's 85 points in the championship game;
 Whereas Kyle Guy was 11-for-11 in his final free throws of the tournament; Whereas the Virginia Cavaliers made all 12 of their free throws during overtime of the championship game;
 Whereas the entire Virginia Cavaliers team will forever be remembered for their resilience in overcoming defeat in the 2018 NCAA Tournament by winning the national championship just 1 year later;
 Whereas the Virginia Cavaliers represented the Commonwealth of Virginia with remarkable class, sportsmanship, dedication, and teamwork; and
 Whereas the Virginia Cavaliers brought pride to the Commonwealth of Virginia, the City of Charlottesville, and the greater University of Virginia community: Now, therefore, be it
	
 That the House of Representatives— (1)congratulates and honors the University of Virginia men’s basketball team for their performance in the 2019 National Collegiate Athletic Association Division I Men’s Basketball Tournament;
 (2)highlights and celebrates the grit, resilience, and commitment to excellence of the players, coaches, managers, parents, and families of the Virginia Cavaliers; and
 (3)respectfully requests that the Clerk of the House of Representatives transmit an enrolled copy of this resolution to—
 (A)the President of the University of Virginia, James E. Ryan; (B)the Director of Athletics at the University of Virginia, Carla Williams; and
 (C)the head coach of the University of Virginia men's basketball team, Tony Bennett. 